Citation Nr: 0803618	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  02-06 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disorder, diagnosed as hyperactive bladder, to include as 
secondary to service-connected residuals of a gunshot wound.

2.  Entitlement to service connection for a gastrointestinal 
disorder, diagnosed as gastroesophageal reflux, to include as 
secondary to service-connected residuals of a gunshot wound.

3.  Entitlement to service connection for a right leg 
disorder, diagnosed as an incisional hernia, to include as 
secondary to service-connected residuals of a gunshot wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO) and three Board remands.  


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that a 
genitourinary disorder is not related to active military 
service and was not caused or aggravated by service-connected 
residuals of a gunshot wound.

2.  The competent medical evidence of record indicates that a 
gastrointestinal disorder is not related to active military 
service and was not caused or aggravated by service-connected 
residuals of a gunshot wound.

3.  An incisional hernia was incurred during military 
service.



CONCLUSIONS OF LAW

1.  A genitourinary disorder was not incurred in or 
aggravated by active military service, to include as 
secondary to service-connected residuals of a gunshot wound.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.159, 3.310 (2007).

2.  A gastrointestinal disorder was not incurred in or 
aggravated by active military service, to include as 
secondary to service-connected residuals of a gunshot wound.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.159, 3.310 (2007).

3.  An incisional hernia was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.159, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claims, 
the RO's letter dated in June 2001 advised the veteran of the 
foregoing elements of the notice requirements.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 


The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records and his VA treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In addition, all necessary VA medical 
examinations have been conducted.  In compliance with the 
Board's March 2005 remand, the RO sent three letters to the 
veteran requesting that he return a release in order for the 
RO to obtain the veteran's private medical treatment records 
from Dr. Fox.  The veteran failed to respond to all three 
letters.  Finally, there is no indication in the record that 
additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists, and (2) that the current 
disability was either (a) caused by, or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (holding that additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder is also compensable under 38 
C.F.R. § 3.310).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Historically, the veteran served on active duty in the Army 
from February 1967 to September 1970, including service in 
Vietnam from May 1967 to November 1968 and service in Japan 
from November 1968 to December 1969.  His report of 
separation, Form DD 214, revealed that he was awarded a 
Purple Heart.

I.  Genitourinary Disorder

The veteran is seeking service connection for a genitourinary 
disorder, also claimed as secondary to service-connected 
residuals of a gunshot wound.  In a January 2005 Board 
hearing, the veteran testified that his symptoms included 
occasional burning and difficulty holding his bladder.  He 
further stated that he believed his symptoms to be the result 
of a cathertization during an abdominal surgery for a gunshot 
wound inservice.

The veteran's service medical records indicate complaints of 
and treatment for urethral discharge from March 1967 through 
March 1970, but are negative for any complaints, treatment, 
or diagnoses of any other genitourinary disorder.  The 
veteran's service medical records also reveal that he 
underwent an appendectomy in September 1968.  A September 
1970 separation examination was normal.

VA treatment records from November 1980 and from May 2004 
through October 2004 are negative for any complaints, 
treatment, or diagnoses of a genitourinary disorder.

In May 2007, the veteran underwent a VA examination.  The VA 
examiner noted that he had reviewed the veteran's claims 
folder.  The veteran complained of urgency since service, but 
no incontinence or leakage.  The veteran reported one day's 
worth of cathertization after a gunshot wound inservice.  
Physical examination revealed a non-distended bladder and 
normal genitalia.  The VA examiner noted that prostate 
examinations in the past revealed no abnormalities.  The 
diagnosis was hyperactive bladder unrelated to gunshot wound 
on cathertization.  The VA examiner explained that one day's 
worth of cathertization should not cause any abnormalities 
such as stricture formation.  The VA examiner did not feel 
that the gunshot wound caused any significant damage to the 
veteran's bladder because he would either have had the 
catheter in for days or he would have problems with urinary 
distention.

The Board finds that the medical evidence of record does not 
support service connection for a genitourinary disorder as 
secondary to residuals of a gunshot wound.  There is a 
current diagnosis of hyperactive bladder.  See Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  However, the VA examiner opined 
that the veteran's symptoms were not related to the residuals 
of a gunshot wound, including cathertization during treatment 
for the gunshot wound.  See Allen, 7 Vet. App. 439 (holding 
that service connection on a secondary basis requires 
evidence sufficient to show that the current disability was 
caused or aggravated by a service-connected disability); see 
also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(holding that the Board is not free to substitute its own 
judgment for that of an expert).  Accordingly, service 
connection for a genitourinary disorder, as caused or 
aggravated by the service-connected residuals of a gunshot 
wound, is not warranted.

The Board notes that the medical evidence of record also does 
not support direct service connection for a genitourinary 
disorder.  As noted above, the VA examiner diagnosed 
hyperactive bladder.  See Degmetich, 104 F.3d at 1333.  The 
service medical records were negative for a diagnosis of a 
genitourinary disorder or any reports of urgency or burning.  
See Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury).  Moreover, there is no medical evidence of record 
that shows that a genitourinary disorder is related to 
service.  See id. (holding that service connection requires 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability).  The first 
medical evidence of a genitourinary disorder was in May 2007, 
over 30 years after service discharge.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  Accordingly, direct service connection for a 
genitourinary disorder is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Gastrointestinal Disorder

The veteran is seeking service connection for a 
gastrointestinal disorder, also claimed as secondary to 
service-connected residuals of a gunshot wound.  In a January 
2005 Board hearing, the veteran testified that his symptoms 
included occasional and intermittent stomach cramping.  He 
further stated that he did not have these symptoms before his 
gunshot wound, and that he has had stomach cramping since 
discharge from service.

The veteran's service medical records are negative for any 
complaints, treatment, or diagnoses of a gastrointestinal 
disorder.  The veteran's service medical records reveal that 
in September 1968 he underwent an appendectomy.  A September 
1970 separation examination revealed the veteran's abdomen to 
be normal.

In August 1979, the veteran underwent a VA examination for 
residuals of a gunshot wound to the lower abdomen.  The 
veteran complained of aching in the lower abdomen and 
tenderness of the scar.  Physical examination revealed a 6 
centimeter scar on the abdomen just above the right inguinal 
region.  The scar was tender.  No ventral hernia was noted.  
The diagnosis was residuals of a gunshot wound to the abdomen 
with a tender scar.

VA treatment records from November 1980 reveal the veteran's 
complaints of stomach cramping for the past 3 months.  The VA 
physician stated that the veteran's symptoms were vague, and 
noted a history of abdominal gunshot wound with a possibility 
of adhesion.

A May 2004 private hospital discharge record indicated that 
the veteran was prescribed Protonix; a medication used to 
treat gastroesophageal reflux disease (GERD).

VA treatment records from May 2004 through October 2004 are 
negative for any complaints, treatment, or diagnoses of a 
gastrointestinal disorder.

In May 2007, the veteran underwent a VA examination.  The VA 
examiner noted that he had reviewed the veteran's claims 
folder.  The VA examiner stated that the veteran has a 
diagnosis of GERD, which he had for 5 years.  The veteran 
denied bleeding or emesis.  Physical examination of the 
abdomen was unremarkable.  The VA examiner diagnosed GERD 
unrelated to a gunshot wound.

The Board finds that the medical evidence of record does not 
support service connection for a gastrointestinal disorder as 
secondary to residuals of a gunshot wound.  There is a 
current diagnosis of GERD.  See Degmetich, 104 F.3d at 1333 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  
However, the VA examiner opined that the veteran's 
gastrointestinal disorder was not related to the residuals of 
a gunshot wound.  See Allen, 7 Vet. App. 439 (holding that 
service connection on a secondary basis requires evidence 
sufficient to show that the current disability was caused or 
aggravated by a service-connected disability); see also 
Colvin, 1 Vet. App. at 175 (holding that the Board is not 
free to substitute its own judgment for that of an expert).  
Accordingly, service connection for a gastrointestinal 
disorder, as caused or aggravated by the service-connected 
residuals of a gunshot wound, is not warranted.

The medical evidence of record also does not support direct 
service connection for a gastrointestinal disorder.  As noted 
above, the VA examiner diagnosed GERD.  See Degmetich, 104 
F.3d at 1333.  The veteran's service medical records, 
however, were negative for any complaints, diagnoses, or 
treatment for a gastrointestinal disorder.  See Hickson, 12 
Vet. App. at 253 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury).  
Moreover, there is no medical evidence of record that shows 
that a gastrointestinal disorder is related to service.  See 
id. (holding that service connection requires medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability).  The first medical 
evidence of a gastrointestinal disorder was in November 1980, 
over 10 years after service discharge.  See Mense, 1 Vet. 
App. at 356 (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  Accordingly, direct 
service connection for a gastrointestinal disorder is not 
warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert, 1 Vet. App. at 49.

III.  Incisional Hernia

The veteran is seeking service connection for a right leg 
disorder, diagnosed as incisional hernia, to include as 
secondary to service-connected residuals of a gunshot wound.  
In a January 2005 Board hearing, the veteran testified that 
his symptoms included a lump between his right leg and hip, 
right in the crease of the joint.  He explained that when he 
sits, the lump begins to form and makes it difficult for him 
to stand.  He must wait for the lump to go down before 
standing.  He further stated that he did not have this 
symptom before his gunshot wound, and that he had this 
problem since discharge from service.

The veteran's service medical records are negative for any 
complaints, treatment, or diagnoses of a lump on the right 
leg.  The veteran's service medical records reveal that in 
September 1968, he underwent an appendectomy.  A September 
1970 separation examination revealed the veteran's lower 
extremities to be normal.

VA treatment records from November 1980 and from May 2004 
through October 2004 were negative for any complaints, 
diagnoses, or treatment of a right leg disorder, to include a 
lump on the right leg.

In May 2007, a VA examination was conducted.  The VA examiner 
noted that he had reviewed the veteran's claims folder.  The 
veteran complained of an intermittent lump in the area of his 
wound for an uncertain amount of years, which has remained 
constant.  Physical examination revealed a small incisional 
hernia.  The percentage of area exposed was less than 5 
percent.  A well-healed scar from surgery which was 3 inches 
by 1/8 inch was also noted.  The scar was not painful or 
tender, and was superficial and not deep.  There was no loss 
of underlying tissue or loss of movement, and there was no 
edema, inflammation, or keloid formation.  The diagnosis was 
an incisional hernia secondary to original exploratory 
surgery.  

After reviewing the evidence of record, the Board concludes 
that service connection for a right leg disorder, diagnosed 
as an incisional hernia, is warranted.  The veteran's service 
medical records show that he underwent surgery in the right 
lower quadrant of his abdomen inservice.  Based upon an 
extensive review of the record, the VA examiner has 
attributed the veteran's current incisional hernia to his 
military service, specifically, to the exploratory surgery 
that he underwent inservice.  Under these circumstances, 
service connection for an incisional hernia is warranted.


ORDER

Service connection for a genitourinary disorder and a 
gastrointestinal disorder is denied.

Service connection for an incisional hernia is granted.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


